356 F.2d 109
W. L. HANCOCK, Appellant,v.UNITED STATES of America, Appellee.
No. 21136.
United States Court of Appeals Fifth Circuit.
February 21, 1966.
Rehearing Denied March 29, 1966.

Appeal from the United States District Court for the Northern District of Texas; Joe J. Fisher, Judge.
John O'Shea, Lubbock, Tex., for appellant.
William L. Hughes, Jr., Bill Callaway, Asst. U. S. Attys., Fort Worth, Tex., for appellee.
Before TUTTLE, Chief Judge, and JONES and WATERMAN,* Circuit Judges.
PER CURIAM:


1
It appearing that no prejudicial errors which were properly saved for our consideration under Rule 51 or under Rule 30 Fed.R.Crim.Proc. are before us on this appeal, the judgment is


2
Affirmed.



Notes:


*
 Of the Second Circuit, sitting by designation